Title: From John Adams to Timothy Pickering, 17 September 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy September 17. 1798

I have received your favour of the Eleventh. I wish I understood, better than I do, the Conduct both of General Pinckney and Mr Gerry.
I shall not be guilty of So much affectation of regard to Science, as to be very Willing to grant Passports to Dupont De Nemours or any other French Philosophers, in the present Situation of our Country. We have had too many French Philosophers already: and I really begin to think or rather to Suspect, that learned accademics not under the immediate Inspection and Controll of Government have disorganized the World and are incompatible with Social Order. Mr. King judges very correctly of the American Government, that it has no disposition to give any Encouragement to the Mission of the Directory; I hope he conjectures equally well of the English.
With great Esteem I am Sir / your most obt

John Adams